         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 1 of 43



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________________
WATKINS LAW & ADVOCACY, PLLC                    )
                                                )
                  Plaintiff,                    )
            v.                                  ) Case No: 17-1974 (ABJ)
                                                )
DEPARTMENT OF VETERANS AFFAIRS, et al.,         )
                                                )
                  Defendants.                   )
_______________________________________________ )

                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Defendants, by undersigned counsel, move for summary judgment in this action brought

under the Freedom of Information Act (“FOIA”) and Administrative Procedure Act (“APA”),

challenging the responses by the Department of Veterans Affairs (“VA”), the Federal Bureau of

Investigation (“FBI”), the Department of Justice Office of Information Policy (“OIP”), on behalf

of the United States Attorney General (“OAG”), and the Bureau of Alcohol, Tobacco, Firearms

and Explosives (“ATF”) with respect to FOIA requests to those agencies, and/or components of

those agencies. Accompanying this filing is a supporting memorandum, supporting declarations

and a proposed order.

                                              Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar #472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar #924092
                                              Chief, Civil Division

                                              By:      /s/
                                              JEREMY S. SIMON, D.C. Bar # 447956
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              Tel: (202) 252-2528
                                              Jeremy.Simon@usdoj.gov
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 2 of 43



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________________
WATKINS LAW & ADVOCACY, PLLC                    )
                                                )
                  Plaintiff,                    )
            v.                                  ) Case No: 17-1974 (ABJ)
                                                )
DEPARTMENT OF VETERANS AFFAIRS, et al.,         )
                                                )
                  Defendants.                   )
_______________________________________________ )


 DEFENDANTS’ STATEMENT OF MATERIAL FACTS NOT IN GENUINE DISPUTE

       Pursuant to Local Civil Rule 7(h), Defendants respectfully submit this Statement of

Material Facts Not in Genuine Dispute in support of Defendants’ Motion for Summary

Judgment.

Requests to the Department of Veterans Affairs (“VA”)

       1. On October 14, 2015, Mr. Watkins submitted a FOIA request to the VA (referred to

in the Complaint as the “First FOIA Request”) seeking:

       all records (including all amendments, supplements, exhibits, and addenda thereto) which
       set out or reflect the VA's approved agency decision-making procedures concerning
       whether the name of a veteran is to be reported, identified, or otherwise referred for
       inclusion in the Mental Defective File of the National Instant Criminal Background
       Check System ("NICS") database (also known as the NICS Index Mental Defective
       Commitment File), in effect at any time during 2013 to the present, including but not
       limited to any directive, guidance, policy, instruction, manual, procedure, guideline,
       standard, internal advice, message, checklist, flow chart, and/or memorandum with
       respect thereto (e.g., setting forth the procedure by which the VA may make a
       determination that an individual is "incompetent" with respect to handling his or her
       benefit payments such that a fiduciary must be appointed, with the individual then facing
       prohibitions under the Brady Act); and

       all records, from 2010 to the present, indicating the total number of names of veterans
       reported, identified, or otherwise referred by the VA each year (or month or quarter) for
       inclusion in the Mental Defective File of the National Instant Criminal Background
       Check System ("NICS") database (also known as the NICS Index Mental Defective
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 3 of 43



       Commitment File) (e.g., requester seeks summary records indicating the total number of
       veterans reported annually for inclusion in the Mental Defective File of NICS).

(Knight Decl. ¶ 4; Compl. ¶ 31 and Ex. 1 thereto)

       2. On November 11, 2015, Plaintiff submitted a second FOIA request to the VA

(referred to in the Complaint as the “Second FOIA Request”) seeking:

           the comments submitted by the U.S. Department of Veterans Affairs ("VA") in
           response to the notice of proposed rulemaking from the U.S. Department of the
           Treasury, Bureau of Alcohol, Tobacco and Firearms ("BATF"), published on
           September 6, 1996 at 61 FR 47095, Notice No. 839, RIN 1512-AB41, in which
           BATF proposed definitions to facilitate the implementation of the national instant
           criminal background check system ("NICS") required under the Brady Handgun
           Violence Prevention Act. On information and belief, the VA's comments were
           submitted between September 6, 1996 and December 5, 1996 (when the comment
           period closed).

(Knight Decl. ¶ 4; Compl. ¶ 36 and Ex. 4 thereto)

       3. In response to the two requests, searches were conducted by the VA Office of

General Counsel (“VA OGC”), the Veteran Benefits Administration (“VBA”), and the VA

Office Public and Intergovernmental Affairs (“OPIA”). (Knight Decl. ¶¶ 6-8)

       4. VA OGC, VBA and OPIA each separately responded to Plaintiff with a production of

the non-exempt records that those components located. (Knight Decl. ¶ 12)

       5. Plaintiff does not challenge any of the withholdings by VBA or OPIA on the records

they produced in response to the FOIA requests. (Knight Decl. ¶¶ 13, 19 and Ex. 1 hereto (email

dated October 24, 2018))

       6. Plaintiff does not challenge the VA’s search for records with respect to its response to

the October 14, 2015 FOIA request to the VA. (Knight Decl. ¶ 19 and Ex. 1 hereto)

       7. With respect to the VA FOIA request of October 14, 2015, Plaintiff only challenges

certain withholdings of documents in full under Exemption 5 of FOIA in the productions made

by VA OGC in response to that request. (Knight Decl. ¶ 13 and Ex. 1 hereto)



                                                2
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 4 of 43



       8. Plaintiff identified the documents withheld under Exemption 5 that it was challenging

in an email dated October 24, 2018, and those documents are listed on the VA’s Vaughn Index

which is attached to the Knight Declaration accompanying this motion. (Knight Decl. ¶ 13 and

Ex. 1 hereto)

       9. Based on the language of Plaintiff’s request, many (if not all) of the documents that

the VA initially identified in its interim response letters as being withheld in full under

Exemption 5, and which are being challenged by Plaintiff, are not responsive to the first VA

FOIA request which, by its terms, sought records dating from 2013 that “set out or reflect” the

VA’s “approved agency decision-making procedures” and did not seek internal emails regarding

the development of agency decision-making procedures of the type identified by VA as being

withheld under Exemption 5. (Knight Decl. ¶ 15)

       10. To the extent the Court deems the challenged records as being responsive to the

request, they were properly withheld in full by the VA under Exemption 5. (Knight Decl. ¶¶ 16-

17 and accompanying Vaughn Index).

       11. With respect to the November 11, 2015, FOIA request to the VA, Plaintiff’s October

24, 2018 email stated that Plaintiff’s only challenge to the VA’s response to this request

concerned its search and, “only to the extent any comments in addition to the December 23, 1996

letter from Brown to Ficaretta were not disclosed” in response to this request. (Knight Decl. ¶ 19

and Ex. 1 hereto)

       12. The VA searched all locations likely to have information dating back to the 1996-

1997 time period and did not locate any comments that could be described as following from the

referenced December 23, 1996 letter. (Knight Decl. ¶ 20)




                                                  3
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 5 of 43



Requests to the Federal Bureau of Investigation (“FBI”)

       13. By email dated October 21, 2015, Mr. Watkins submitted a FOIA request to the FBI

(referred to in the Complaint as the “Fourth FOIA Request”) seeking:

               a. each Memorandum of Understanding entered into between the United States
                  Department of Veterans Affairs ("VA") and the United States Department of
                  Justice ("DOJ''), Federal Bureau of Investigation ("FBI"), concerning or
                  relating to submission by the VA to the DOJ/FBI of information on persons to
                  be prohibited from purchasing a firearm, including but not limited to: the
                  Memorandum of Understanding Between the United States Department of
                  Veterans Affairs and the Federal Bureau of Investigation Regarding the
                  National Instant Criminal Background Check System, dated February 27,
                  2012 (including all amendments, supplements, exhibits, and addenda thereto);

               b. all records (including all amendments, supplements, exhibits, and addenda
                  thereto) which set out or reflect the providing of information (such as names
                  of individuals) by the VA to the DOJ/FBI for inclusion in the National Instant
                  Criminal Background Check System ("NICS"), including but not limited to
                  the NICS Index Mental Defective Commitment File, including but not limited
                  to any directive, guidance, policy, instruction, manual, procedure, guideline,
                  standard, internal advice, message, checklist, flow chart, and/or memorandum
                  with respect thereto;

               c. to the extent the FBI itself has custody or control of such records, all
                  communications made by or on behalf of the United States Attorney General
                  ("OAG") to the VA requesting or requiring that the VA submit to the
                  DOJ/FBI information on persons to be prohibited from purchasing a firearm,
                  and all communications from the VA in response thereto (on information and
                  belief, OAG made such a request to the VA in 1998) (this request does not
                  seek the subsequent communications that actually provide information
                  concerning particular individuals).

(Compl. ¶ 49; Hardy Decl. ¶ 5) The FOIA request specifically stated that “none of the

aforementioned requests seek disclosure of the names of individuals provided by the VA to the

FBI, nor do they seek any information protected under the Privacy Act.” (Hardy Decl. ¶ 5)

       14. The FBI’s search for records responsive to the first part of this request identified 12

pages, consisting of a February 27, 2012 Memorandum of Understanding, which was released in

full to Plaintiff. (Hardy Decl. ¶ 10)




                                                 4
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 6 of 43



       15. The FBI’s search for records responsive to the second part of this request identified

59 pages, which were withheld in full under Exemption 7(E) of FOIA because the documents

provided information about capabilities and operating procedures for the FBI’s National Instant

Criminal Background Check System (“NICS”) that would risk circumvention of the law if

released. (Hardy Decl. ¶¶ 12, 42)

       16. On further review, the FBI determined that the 59 pages initially identified as

responsive and withheld under Exemption 7(E) of FOIA were in fact not responsive to the FOIA

request because the material does not address any process for inclusion into the NICS of

information provided by the VA to the FBI under the Memorandum of Understanding produced

in response to first part of the FOIA request. (Hardy Decl. ¶ 41)

       17. In November 2018, the FBI received from OIP as a consultation a document called

“Guidance to Agencies Regarding Submission of Relevant Federal Records to the NICS” that

had been referred by the VA and provided proposed redactions of the name and identifying

information of an FBI support employee under Exemptions 6, 7(C) and certain email addresses

under Exemption 7(E) of FOIA to OIP. (Hardy Decl. ¶ 43)

       18. The FBI searched all locations reasonably likely to have responsive records. (Hardy

Decl. ¶¶ 31-40)

       19. The FBI produced to Plaintiff all reasonably segregable, non-exempt responsive

documents subject to FOIA. (Hardy Decl. ¶ 53)

FOIA Request to Office of Attorney General

       20. On October 21, 2015, Mr. Watkins submitted a FOIA request to the Office of

Attorney General (“OAG”) via the Office of Information Policy eFOIA Portal (referred to in the

Complaint as the “Third FOIA Request”) seeking:




                                                5
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 7 of 43



   1. all communications made by or on behalf of the United States Attorney General (“OAG”)
      to the United States Department of Veterans Affairs (“VA”) requesting or requiring that
      the VA submit to the United States Department of Justice (“DOJ”), Federal Bureau of
      Investigation (“FBI”), information on persons to be prohibited from purchasing a firearm,
      and all communications from the VA in response thereto (on information and belief,
      OAG made such a request to the VA in 1998) (this request does not seek the subsequent
      communications that actually provide information concerning particular individuals);

   2. each Memorandum of Understanding entered into between the VA and the DOJ/FBI
      concerning or relating to submission by the VA to the DOJ/FBI of information on
      persons to be prohibited from purchasing a firearm, including but not limited to: the
      Memorandum of Understanding Between the United States Department of Veterans
      Affairs and the Federal Bureau of Investigation Regarding the National Instant Criminal
      Background Check System, dated February 27, 2012;

   3. all records (including all amendments, supplements, exhibits, and addenda thereto) which
      set out or reflect the providing of information (such as names of individuals) by the VA
      to the DOJ/FBI for inclusion in the National Instant Criminal Background Check System
      (“NICS”), including but not limited to the NICS Index Mental Defective Commitment
      File, including but not limited to any directive, guidance, policy, instruction, manual,
      procedure, guideline, standard, internal advice, message, checklist, flow chart, and/or
      memorandum with respect thereto.

(Compl. ¶ 42 and Ex. 8-9 thereto).

       21. The request also stated that the requester was not “seek[ing] disclosure of the names

of individuals provided by the VA to the FBI, nor do they seek any information protected under

the Privacy Act.” (Id.)

       22. By letter dated November 20, 2015, the Office of Information Policy (“OIP”)

acknowledged Plaintiff’s FOIA request on behalf of OAG. (Brinkmann Decl. ¶ 4)

       23. By letter dated September 22, 2017, OIP provided a final response to Plaintiff

advising that records searches had been completed, and that no records responsive to Plaintiff’s

request were located. (Brinkmann Decl. ¶ 5)

       24. Based on the nature of the records requested in the FOIA request, OIP determined




                                                6
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 8 of 43



that any potentially responsive records would most likely consist of formal communications that

would be located in a records repository called the Departmental Executive Secretariat.

(Brinkman Decl. ¶ 10)

       25. The Departmental Executive Secretariat (“DES”) is the official records repository of

OAG, and maintains records of all formal, unclassified correspondence sent to or from that

Office, which would include correspondence between OAG and other DOJ entities, such as the

FBI, and other Executive Branch agencies, such as the VA. (Brinkman Decl. ¶ 12)

       26. OIP’s search of the DES was conducted using the search terms and search term

combinations (1) NICS plus “Veterans Affairs,” (2) Firearm plus “Veterans Affairs,” (3)

Firearms plus “Veterans Affairs,” and (4) “National Instant Criminal Background Check

System.” (Brinkmann Decl. ¶ 14)

       27. OIP searched the entire DES electronic database, meaning the search was conducted

with no restriction on the start date parameter and covered all records entered into the system

through September 2017 when OIP issued its final response to Plaintiff. (Brinkman Decl. ¶ 14)

       28. No records responsive to the request still in the custody of DOJ were located as a

result of the search conducted by OIP. (Brinkmann Decl. ¶ 15)

       29. OIP also took the additional step of reaching out to FBI to determine whether FBI, in

its own records searches in response to Plaintiff’s request, had located any records that reflected

OAG participation in communications with the VA on the matter that was the subject of the

FOIA request. (Brinkmann Decl. ¶16)

       30. In response, the FBI confirmed that it located no records implicating OAG

involvement in relevant communications, which was consistent with the result of OIP’s searches

of the DES. (Brinkmann Decl. ¶ 16)




                                                 7
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 9 of 43



       31. OIP searched all locations reasonably likely to have responsive records. (Brinkmann

Decl. ¶¶ 10, 16)

       32. By letter dated December 10, 2018, OIP released to Plaintiff the document called

“Guidance to Agencies Regarding Submission of Relevant Federal Records to the NICS” with

redactions under Exemption 6, 7(C) and 7(E) pursuant to a consultation with the FBI.

(Brinkmann Decl. ¶ 7)

FOIA Request to Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”)

       33. On October 21, 2015, Mr. Watkins submitted a FOIA request to ATF (referred to in

the Complaint as the “Fifth FOIA Request”) seeking:

                   1. each Memorandum of Understanding or other agreement entered into
                      between the United States Department of Veterans Affairs (“VA”) and
                      the United States Department of Justice (“DOJ”), Bureau of Alcohol,
                      Tobacco, Firearms and Explosives (“ATF”), concerning or relating to
                      submission by the VA to the DOJ/ATF of information on persons to be
                      prohibited from purchasing a firearm (including all amendments,
                      supplements, exhibits, and addenda thereto);

                   2. all records (including all amendments, supplements, exhibits, and
                      addenda thereto) which set out or reflect the providing of information
                      (such as names of individuals) by the VA to the DOJ/ATF, for example
                      for inclusion in the National Instant Criminal Background Check System
                      (“NICS”), including but not limited to the NICS Index Mental Defective
                      Commitment File, including but not limited to any directive, guidance,
                      policy, instruction, manual, procedure, guideline, standard, internal
                      advice, message, checklist, flow chart, and/or memorandum with respect
                      thereto;

                   3. to the extent the ATF itself has custody or control of such records, all
                      communications made by or on behalf of the United States Attorney
                      General (“OAG”) to the VA requesting or requiring that the VA submit to
                      the DOJ/ATF information on persons to be prohibited from purchasing a
                      firearm, and all communications from the VA in response thereto (on
                      information and belief, OAG made such a request to the VA in 1998) (this
                      request does not seek the subsequent communications that actually
                      provide information concerning particular individuals).

       (Compl. ¶ 54 and Ex. 19-20 thereto)



                                               8
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 10 of 43




       34. The request also stated that the requester was not “seek[ing] disclosure of the

names of individuals provided by the VA to the ATF, nor do they seek any information protected

under the Privacy Act.” (Id.)

       35. On November 11, 2015, Plaintiff submitted a FOIA request to ATF (referred to in the

Complaint as the “Sixth FOIA Request”) seeking:

              copies of the eleven (11) comments submitted to the Chief, Regulations Branch,
              Bureau of Alcohol, Tobacco and Firearms (“BATF”), U.S. Department of the
              Treasury, in response to BATF’s notice of proposed rulemaking published on
              September 6, 1996 at 61 FR 47095, Notice No. 839, RIN 1512-AB41, in which
              BATF proposed definitions to facilitate the implementation of the national
              instant criminal background check system (“NICS”) required under the Brady
              Handgun Violence Prevention Act. [On information and belief, the comments
              were submitted between September 6, 1996 and December 5, 1996 (when the
              comment period closed). On information and belief, six comments were
              submitted by Federal agencies including two comments from agencies within
              the U.S. Department of Justice (DOJ) (the Immigration and Naturalization
              Service and the Office of Policy Development), the U.S. Department of State
              (Office of Passport Policy and Advisory Services), the U.S. Department of
              Veterans Affairs, the U.S. Department of Defense, and the U.S. Department of
              Health & Human Services (Substance Abuse and Mental Health Services
              Administration), while five comments were submitted on behalf of State
              agencies.]

(Compl. ¶ 61 and Ex. 24 thereto)

       36. On November 12, 2015, ATF received a FOIA referral from the Department of

Treasury, Tax and Trade Bureau (TTB), requesting that ATF review and provide a direct

response to the requester. The referral, dated November 11, 2015, requested the identical

information as the FOIA sent by Mr. Watkins, on November 11, 2015, to ATF. (Siple Decl. ¶ 5)

That referral is referred to in the Complaint as the “Seventh FOIA request.” (Compl. ¶ 68)

       37. Following a search for documents responsive to the November 11, 2015 request,




                                                9
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 11 of 43



ATF, by letter dated, October 3, 2017, released 30 pages of documents responsive to both Mr.

Watkins FOIA request to ATF, dated November 11, 2015, and the TTB referral, dated

November 12, 2015. (Siple Decl. ¶¶ 7-14)

       38. The release consisted of 9 pages released in full and 21 pages released in part

with withholdings pursuant to Exemption (b)(6). (Siple Decl. ¶ 14)

       39. By letter dated July 3, 2018, ATF released in full, with the Exemption (b)(6)

redactions removed, the 30 pages of documents previously released in part on October 3, 2017.

(Siple Decl. ¶ 16)

       40. By letter dated, October 5, 2017, following a search for records responsive to the

October 21, 2015 request, ATF identified 4 documents responsive to the request, which

consisted of 27 pages, withheld in full pursuant to Exemption (b)(5). (Siple Decl. ¶ 15)

       41. The documents withheld under Exemption (b)(5) were pre-decisional,

deliberative documents consisting of: a draft Memorandum of Agreement; a draft internal

briefing paper; a draft DOJ letter; and draft internal DOJ guidance. (Siple Decl. ¶¶19-29)

       42. By email dated October 24, 2018, Plaintiff confirmed that it was not challenging

any aspect of ATF’s response to the November 11, 2015 request (including the TBB referral).

(Ex. 1 hereto)

       43. By email dated October 24, 2018, Plaintiff confirmed that the only issue it was

challenging as to ATF’s response to the October 21, 2015 request was ATF’s withholding in

full of the internal briefing document. (Ex. 1 hereto) As to that document, Plaintiff contends

that segregable portions could have been disclosed. (Id.)




                                               10
Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 12 of 43



                             Respectfully submitted,

                              JESSIE K. LIU, D.C. Bar #472845
                              United States Attorney

                              DANIEL F. VAN HORN, D.C. Bar #924092
                              Chief, Civil Division

                              By: /s/
                              JEREMY S. SIMON
                              D.C. Bar # 447956
                              Assistant United States Attorney
                              555 4th Street, N.W.
                              Washington, D.C. 20530
                              Tel: (202) 252-2528
                              Jeremy.Simon@usdoj.gov




                              11
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 13 of 43



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________________
WATKINS LAW & ADVOCACY, PLLC                    )
                                                )
                  Plaintiff,                    )
            v.                                  ) Case No: 17-1974 (ABJ)
                                                )
DEPARTMENT OF VETERANS AFFAIRS, et al.,         )
                                                )
                  Defendants.                   )
_______________________________________________ )

                        MEMORANDUM IN SUPPORT OF
                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       This action was brought under the Freedom of Information Act (“FOIA”) and

Administrative Procedure Act (“APA”), challenging the responses by the Department of

Veterans Affairs (“VA”), the Federal Bureau of Investigation (“FBI”), the Department of Justice

Office of Information Policy (“OIP”), on behalf of the United States Attorney General

(“OAG”), 1 and the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) with respect

to FOIA requests to those agencies, and/or components of those agencies. The Complaint asserts

counts under FOIA against each of these agencies and/or components of the agencies, and also

asserts counts under the APA based on the same alleged conduct.

       Prior to the filing of this motion, the parties conferred and Plaintiff has narrowed the

issues in dispute in an email dated October 24, 2018, 2 to the following:



1
        The Department of Justice’s Office of Information Policy (“OIP”) is responsible for
processing FOIA requests for records within OIP and from six senior leadership offices of the
Department of Justice, specifically the Offices of the Attorney General (“OAG”), the Deputy
Attorney General (“ODAG”), and the Associate Attorney General (“OASG”), and the Offices of
Legislative Affairs (“OLA”), Legal Policy (“OLP”), and Public Affairs (“PAO”). (Brinkmann
Decl. ¶ 1)
2
       The October 24, 2018 email, with certain extraneous information redacted, is attached to
this motion as Exhibit 1.
 Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 14 of 43



VA: Two requests were submitted to the VA, one dated October 14, 2015 and the other

dated November 11, 2015. With respect the first of these requests, Plaintiff only is

challenging the VA’s invocation of Exemption 5 of FOIA to documents identified in the

search conducted by the VA Office of General Counsel (“OGC”) that the VA OGC has

since determined are not responsive to the request. Plaintiff is not challenging the search

with respect to that request, or the response by other components within the VA to the

request. As to the second request, Plaintiff only is challenging the adequacy of the VA’s

search as to that request with respect to the VA’s alleged failure to locate one set of

“comments” that Plaintiff speculates may exist.

FBI: Plaintiff challenges the FBI’s search for responsive records and invocation of

Exemption 7(E) to withhold 59 pages of records that the FBI subsequently determined

were not responsive to the request. To the extent Plaintiff challenges redactions under

Exemption 6, 7(C) and 7(E) on the document called “Guidance to Agencies Regarding

Submission of Relevant Federal Records to the NICS” recently released by OIP after

consultation with the FBI, those withholdings also are addressed below.

OAG: No records subject to FOIA were located in response to the OAG request and

Plaintiff challenges the adequacy of the search conducted by OIP in response to that

request.

ATF: Two requests were submitted to ATF, one dated October 21, 2015, and the other

dated November 11, 2015. In addition, ATF received a referral from the Tax and Trade

Bureau of the U.S. Department of Treasury (“TTB”), that was identical to the November




                                         2
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 15 of 43



       11, 2015, request directed to ATF. 3      Plaintiff is not challenging any aspect of ATF’s

       response to the November 11, 2015 request, or to the referral made by TTB to ATF.

       Plaintiff challenges ATF’s response to the October 21, 2015 request only with respect to

       ATF’s withholding in full under Exemption 5 of one document (an internal briefing

       document). Plaintiff does not challenge ATF’s search in connection with any of the

       requests.

Accordingly, Defendants are limiting this motion to addressing only the issues that Plaintiff has

identified in its October 24, 2018 email as remaining at issue in this case. Defendants reserve the

right to address any other issues should Plaintiff take a different position in its opposition to this

motion. 4 In the event Plaintiff is still pursuing alternative claims under the APA with respect to

these remaining issues, Defendants address Plaintiff’s purported APA claims below as well.




3
       The Complaint purports to assert claims under FOIA and the APA based on the FOIA
request directed to TTB. (Compl. ¶¶ 68, 150, 155) The Department of Treasury, however, is
not a Defendant in this action and, therefore, Plaintiff cannot pursue a claim based on that
request in this action. Nevertheless, this issue is moot because Plaintiff confirmed in an email
dated October 24, 2018, that it is not challenging ATF’s response to the November 11, 2015
request, or to the request referred by TTB to ATF. (Ex. 1 hereto).
4
        As the D.C. Circuit has explained, “a motion for summary judgment cannot be
‘conceded’ for want of opposition.” Winston & Strawn, LLP v. McLean, 843 F.3d 503, 505 (D.C.
Cir. 2016). However, this does not mean “that the Court must assess the legal sufficiency of
each and every exemption invoked by the government in a FOIA case, regardless of whether the
requester contests the government’s invocation of that exemption. . . . Where the FOIA requester
responds to the government’s motion for summary judgment without taking issue with the
government’s decision to withhold or to redact specific documents, the Court can reasonably
infer that the FOIA requester does not seek those specific records or information and that, as to
those records or information, there is no case or controversy sufficient to sustain the Court’s
jurisdiction” and “there is simply no dispute to resolve.” Shapiro v. DOJ, 239 F. Supp. 3d 100,
106 n.1 (D.D.C. 2017); but see Parker v. U.S. Immigration & Custom Enforcement, 238 F. Supp.
3d 89, 97 (D.D.C. 2017) (stating that the court still must “conduct an independent evaluation to
determine whether the record and any undisputed material facts justify granting summary
judgment”).


                                                  3
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 16 of 43



                                  FACTUAL BACKGROUND

       Defendants refer the Court to the accompanying Statement of Material Facts Not in

Genuine Dispute (“SOF”) for the factual background of this matter as regards the processing of

the FOIA requests at issue.

       By way of further background, the FOIA requests at issue seek information regarding the

process by which the VA provides information to the FBI for inclusion of veterans in the

National Instant Criminal Background Check System (“NICS”). The NICS is a national system

that checks available records on persons who may be disqualified from receiving firearms.

Specifically, it is a computerized background check system designed to respond instantly on

most background check inquiries, which allows the Federal Firearm Licensees (“FFLs”) to

receive an almost immediate response for information on either: if a prospective buyer is eligible

to buy firearms (e.g. ensuring the customer does not have a criminal record or is not otherwise

ineligible to make such a purchase) or if the transfer of a firearm would be in violation of Section

922 (g) or (n) of Title 18, United States Code, or state law. (Hardy Decl. ¶ 20)

       A Memorandum of Understanding (“MOU”) between the FBI and VA dated February

27, 2012, sets forth a procedure for the VA to provide names and other Privacy Act protected

information of individuals who have certain mental health issues to be included in the NICS.

(Hardy Decl. ¶¶ 13, 20) In addition to the names of individuals, the information provided

pursuant to the MOU includes other Privacy Act protected information, such as date of birth,

social security number, sex, race, place of birth, height, weight, and category of prohibited or

restricted person under 18 U.S.C. § 922. (Hardy Decl. ¶ 20)

       According to the Complaint, the FOIA requests in this action were submitted on behalf of

a client “who is a veteran and who VA proposed to rate ‘incompetent for VA purposes’”




                                                 4
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 17 of 43



(Compl. ¶ 7) Plaintiff has described the purpose of this action as seeking “to shed light on the

rulemaking process through which alleged financial incompetency was brought within the scope

of the Brady Act as well as inter-agency agreements related to allegedly financially incompetent

veterans and the procedures by which such VA-identified individuals are reported to DOJ, FBI,

and ATF.” (Compl. ¶ 30)

                                     LEGAL STANDARD

       Summary judgment is appropriate when the pleadings and evidence “show[] that there is

no genuine issue as to any material fact and that the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986); Tao v. Freeh, 27 F.3d 635, 638 (D.C. Cir. 1994).

The party seeking summary judgment must demonstrate the absence of a genuine issue of

material fact. See Celotex, 477 U.S. at 248. A genuine issue of material fact is one that “might

affect the outcome of the suit under the governing law.” Anderson, 477 U.S. at 248. Once the

moving party has met its burden, the nonmoving party “may not rest upon the mere allegations

or denials of his pleading, but . . . must set forth specific facts showing that there is a genuine

issue for trial.” Anderson, 477 U.S. at 248.

       The “vast majority” of FOIA cases are decided on motions for summary judgment. See

Brayton v. Office of U.S. Trade Rep., 641 F.3d 521, 527 (D.C. Cir. 2011); Media Research Ctr.

v. U.S. Dep’t of Justice, 818 F. Supp. 2d 131, 136 (D.D.C. 2011) (“FOIA cases typically and

appropriately are decided on motions for summary judgment.”); Citizens for Responsibility &

Ethics in Washington v. U.S. Dep’t of Labor (“CREW”), 478 F. Supp. 2d 77, 80 (D.D.C. 2007).

An agency may be entitled to summary judgment in a FOIA case if it demonstrates that no

material facts are in dispute, it has conducted an adequate search for responsive records and each




                                                5
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 18 of 43



responsive record that it has located either has been produced to the plaintiff or is exempt from

disclosure. See Weisberg v. Dep’t of Justice, 627 F.2d 365, 368 (D.C. Cir. 1980).

       To meet its burden, a defendant may rely on reasonably detailed and non-conclusory

declarations. See McGehee v. CIA, 697 F.2d 1095, 1102 (D.C. Cir. 1983); Vaughn v. Rosen, 484

F.2d 820 (D.C. Cir. 1973); Media Research Ctr., 818 F. Supp. 2d at 137. “[T]he Court may

award summary judgment solely on the basis of information provided by the department or

agency in declarations when the declarations describe ‘the documents and the justifications for

nondisclosure with reasonably specific detail, demonstrate that the information withheld

logically falls within the claimed exemption, and are not controverted by either contrary

evidence in the record nor by evidence of agency bad faith.’” CREW, 478 F. Supp. 2d at 80

(quoting Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981)). “[A]n agency’s

justification for invoking a FOIA exemption is sufficient if it appears ‘logical’ or ‘plausible.’”

Media Research Ctr., 818 F. Supp. 2d at 137 (quoting Larson v. Dep’t of State, 565 F.3d 857,

862 (D.C. Cir. 2009)).

                                         ARGUMENT

       The FOIA requires that an agency release all records responsive to a properly submitted

request unless such records are protected from disclosure by one or more of the Act’s nine

exemptions. 5 U.S.C. § 552(b); U.S. Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 150-51

(1989). Once the court determines that an agency has released all non-exempt material, it has no

further judicial function to perform under the FOIA and the FOIA claim is moot. Perry v. Block,

684 F.2d 121, 125 (D.C. Cir. 1982); Muhammad v. U.S. Customs & Border Prot., 559 F. Supp.

2d 5, 7-8 (D.D.C. 2008). As demonstrated below, Defendants have satisfied their obligation to

conduct adequate searches for records responsive to Plaintiff’s FOIA requests to the extent




                                                6
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 19 of 43



challenged by Plaintiff (i.e., VA, FBI and OAG requests only) and properly withheld documents

pursuant to Exemption 5 (VA and ATF) and Exemption 6, 7(C), and 7(E) (FBI) of FOIA to the

extent the documents are actually responsive to the requests (which VA and FBI denies) and

challenged by Plaintiff as described in Plaintiff’s email dated October 24, 2018.

I.     VA, FBI and OIP (on behalf of OAG) Conducted Searches Reasonably Calculated
       to Uncover Responsive Records.

       A. Legal Standard

       Under the FOIA, an agency must undertake a search that is “reasonably calculated to

uncover all relevant documents.” Weisberg v. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir.

1983); see Oglesby v. Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990) (“[T]he agency must

show that it made a good faith effort to conduct a search for the requested records, using methods

which can be reasonably expected to produce the information requested.”). Once an agency

demonstrates the adequacy of its search, the agency’s position can be rebutted “only by showing

that the agency’s search was not made in good faith.” Maynard v. CIA, 986 F.2d 547, 560 (1st

Cir. 1993). Hypothetical assertions are insufficient to raise a material question of fact with

respect to the adequacy of an agency’s search. Oglesby, 920 F.2d at 67 n.13. “Agency affidavits

enjoy a presumption of good faith that withstands purely speculative claims about the existence

and discoverability of other documents.” Chamberlain v. U.S. Dep’t of Justice, 957 F. Supp.

292, 294 (D.D.C. 1997), aff’d, 124 F.3d 1309 (D.C. Cir. 1997).

       B. The VA Conducted A Reasonable Search For Responsive Records

       In an email dated October 24, 2018, Plaintiff stated, with respect to the November 11,

2015 request (referred to as the “Second FOIA Request” in the Complaint), that it “contests the

scope of search conducted by VA only to the extent any comments in addition to the December

23, 1996 letter from Brown to Ficaretta were not disclosed.” (Ex. 1 hereto) In that regard,



                                                7
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 20 of 43



Plaintiff explained that “the final sentence of that letter states: “‘The Veterans Health

Administration is in the process of reviewing the definition of ‘unlawful user of or addicted to

any controlled substance,’ and we will forward any comments in this regard in the near future.’”

(Id.) Thus, Plaintiff apparently believes that the Veterans Health Administration may have

forwarded “any comments” that would be responsive to this request subsequent to December 23,

1996, that Plaintiff says were not produced to Plaintiff or accounted for in VA’s Vaughn Index.

       As explained in the accompanying Knight Declaration, in responding to the issue raised

in Plaintiff’s October 24, 2018 email, VA reexamined the only sources for material dating back

to the 1996-1997 time period and no items that could be described as comments to the December

23, 1996 letter could be identified. (Knight Decl. ¶ 20) Accordingly, the document that Plaintiff

speculates may exist was not located in VA’s expansive search for responsive records.

       Plaintiff’s speculation that such “comments” were in fact issued within the time period of

the FOIA request by itself is not a basis to call into question the adequacy of the VA’s search.

Even if the “comments” about which Plaintiff hypothetically existed, moreover, it is well settled

that a search is not inadequate merely because it failed to “uncover[] every document extant.”

SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1201 (D.C. Cir. 1991); see Judicial Watch v.

Rossotti, 285 F. Supp. 2d 17, 26 (D.D.C. 2003) (noting that “[p]erfection is not the standard by

which the reasonableness of a FOIA search is measured”). Rather, a search is inadequate only if

the agency fails to “show, with reasonable detail, that the search method . . . was reasonably

calculated to uncover all relevant documents.” Oglesby, 920 F.2d at 68.

       An agency, moreover, is not required to examine “virtually every document in its files” to

locate responsive records.” Steinberg v. Dep’t of Justice, 23 F.3d 548, 552 (D.C. Cir. 1994; see

also Hall v. U.S. Dep’t of Justice, 63 F. Supp. 2d 14, 17-18 (D.D.C. 1999) (finding that agency




                                               8
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 21 of 43



need not search for records concerning subject’s husband even though such records may have

also included references to subject). Rather, as here, it is appropriate for an agency to search for

responsive records in accordance with the manner in which its records are maintained.

Greenberg v. Dep’t of Treasury, 10 F. Supp. 2d 3, 13 (D.D.C. 1998).

       Finally, it is worth observing that the November 11, 2015, request sought the comments

submitted by the VA in response to the notice of proposed rulemaking from ATF, published on

September 6, 1996, and that Plaintiff believed “the VA’s comments were submitted between

September 6, 1996 and December 5, 1996 (when the comment period closed)”.             (Compl. ¶ 36

and Ex. 4 thereto) Accordingly, it is unlikely that “comments” dating after December 23, 1996,

would be responsive to Plaintiff’s request in any event.

       For all of these reasons, summary judgment should be granted as to the adequacy of VA’s

search to the extent challenged by Plaintiff.

       C. The FBI Conducted A Reasonable Search For Responsive Records

       Plaintiff challenges the FBI’s search with respect to all three items of the FOIA request

issued to the FBI. As set forth more fully in the Statement of Facts accompanying this motion,

the request to the FBI sought: (a) each Memorandum of Understanding entered into between the

VA and the DOJ/FBI, concerning or relating to submission by the VA to the DOJ/FBI of

information on persons to be prohibited from purchasing a firearm, including but not limited a

Memorandum of Understanding dated February 27, 2012; (b) all records (including all

amendments, supplements, exhibits, and addenda thereto) which set out or reflect the providing

of information (such as names of individuals) by the VA to the DOJ/FBI for inclusion in the

National Instant Criminal Background Check System (“NICS”), including but not limited to the

NICS Index Mental Defective Commitment File; and (c) to the extent the FBI itself has custody




                                                 9
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 22 of 43



or control of such records, all communications made by or on behalf of the OAG to the VA

requesting or requiring that the VA submit to the DOJ/FBI information on persons to be

prohibited from purchasing a firearm, and all communications from the VA in response thereto.

(SOF ¶ 13) The request specifically excluded from its scope the actual names and other Privacy

Act protected information transferred by the VA to the DOJ/FBI for inclusion in the NICS. (Id.)

       In response to the first and third parts of the request, the FBI contacted the FBI’s

Criminal Justice Information Services (“CJIS”) Division in Clarksburg, West Virginia. (Hardy

Decl. ¶¶ 22, 37-38) That Division was identified as the Division likely to have responsive

information because it is where the NICS is located. (Hardy Decl. ¶ 37) CJIS located 12 pages

of material responsive to the first part of the request – which was the February 27, 2012 MOU –

but did not locate any other MOUs or material responsive to the third part of the request. (Hardy

Decl. ¶ 37)

       The FBI subsequently contacted CJIS to verify the results of its original search for the

first and third part of the request. Specifically, the original author of the MOU was identified

and contacted to determine if any other responsive records might exist. The author confirmed

that the 12 pages of records are the only records available in the CJIS archives responsive to the

first part of Plaintiff’s request, and that there is no alternative system or archive where records

responsive to the first or third part of the request would be stored. (Hardy Decl. ¶ 38) The FBI

also checked its FOIPA Document Processing System (“FDPS”) to see if similar information had

been processed in connection with any prior FOIA requests and no documents were located

through that search. (Hardy Decl. ¶¶ 32-33) Finally, for the first and third part of the request (as

well as the second part of the request), the FBI also conducted a “string” index search of its

Automated Case System (“ACS”) and Sentinel using the following search terms: “Veterans




                                                10
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 23 of 43



Affairs Gun,” “VA Gun,” “Veterans Affairs,” “VA,” “National Instant Criminal Background

Check Veterans Affairs,” “National Instant Criminal Background Check VA,” “NICS Veterans

Affairs,” and “NICS VA.” (Hardy Decl. ¶ 40) No additional responsive records were located as

a result of this search.

        The second part of the request sought all records (including all amendments,

supplements, exhibits, and addenda thereto) which set out or reflect the providing of information

(such as names of individuals) by the VA to the DOJ/FBI for inclusion in the National Instant

Criminal Background Check System (“NICS”), including but not limited to the NICS Index

Mental Defective Commitment File. In light of the express language at the end of the request

excluding the names of individuals (and other Privacy Act protected information) from the scope

of the request, the FBI understood the second part of the request to seek documents regarding the

process by which the VA provided names (or other information) to the FBI for inclusion in

NICS. (Hardy Decl. ¶ 12) The FBI asked CJIS to conduct a search for responsive records,

searched the FDPS, and also ran the above-referenced string index search of ACS and Sentinel.

(Hardy Decl. ¶¶ 34, 39, 40)

        The process by which the VA provides names (or other information) to the FBI for

inclusion in NICS is described in the MOU that the FBI produced in response to the first part of

the request. The MOU describes a process whereby the VA provides encrypted CD-Roms to the

FBI with the data addressed in the MOU not less than on a quarterly basis. (Hardy Decl. ¶¶ 12-

13) As part of its search for responsive documents, the FBI contacted the individual at the FBI

who received the CD-Roms from the VA pursuant to the MOU and that individual confirmed

that there is no official correspondence that the VA provides with the transmittal of the CD-

Roms. (Hardy Decl. ¶¶ 13, 39)




                                               11
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 24 of 43



        In addition, as a result of the FBI’s search of FDPS, the FBI identified 59 pages of what it

initially viewed as responsive records that had previously processed under the FOIA. (Hardy

Decl. ¶ 12). However, on further review, the FBI determined the records were not responsive

because they pertained to the NICS generally and not to the specific process referenced in the

FOIA request. (Hardy Decl. ¶ 41)       The string index search of ACS and Sentinel also did not

identify any responsive records. (Hardy Decl. ¶ 40).

        The second part of the request also mentions the NICS Index Mental Defective

Commitment File. That file is a listing of names and biographic identifiers of individuals who

are prohibited from possessing a firearm as a result of mental health issues. (Hardy Decl. ¶¶ 13,

21) Accordingly, the FBI determined that file to be outside the scope of Plaintiff’s request

because the request specifically stated that it was not seeking the production of names of

individuals (or other Privacy Act protected information) provided by the VA to the FBI. (Hardy

Decl. ¶ 13) Ultimately, the FBI found no records responsive to the second part of the request,

beyond the MOU itself that was released in response to the first part of the request. (Hardy Decl.

¶ 13)

        D. OIP Conducted A Reasonable Search For Responsive Records To The OAG
           Request.

        As discussed more fully in the accompanying Brinkmann declaration, the FOIA request

to OAG was processed by OIP.        (Brinkmann Decl. ¶ 1) Because of the nature of the records

sought – correspondence between OAG and the VA, memoranda of understanding between the

FBI and the VA, and records reflecting the transfer of information between the FBI and the VA –

OIP determined that these types of communications would most likely occur through formal

institutional correspondence, and that any potentially responsive records of these formal




                                                12
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 25 of 43



communications would be located in a records repository called the Departmental Executive

Secretariat (“DES”). (Brinkmann Decl. ¶ 10)

       DES is the official records repository of OAG and maintains records of all formal,

unclassified correspondence sent to or from OAG. (Brinkmann Decl. ¶ 13) DES maintains

records of both intra- and extra-agency correspondence, and thus would include correspondence

between OAG and other DOJ entities, such as the FBI, as well as other Executive Branch

agencies, such as the VA.    (Brinkmann Decl. ¶ 12)       Accordingly, if OAG had formally

communicated with another Executive Branch Department (in this instance the VA), such a

communication should have been accompanied by formal correspondence that would have been

stored in the database and which would be retrievable through that database to the extent still

retained under applicable retention schedules. (Brinkmann Decl. ¶¶ 12-13)

       OIP’s search of the DES was conducted using search terms and search term combinations

as follows: (1) NICS plus “Veterans Affairs,” (2) Firearm plus “Veterans Affairs,” (3) Firearms

plus “Veterans Affairs,” and (4) “National Instant Criminal Background Check System.”

(Brinkmann Decl. ¶ 14) OIP determined that these keyword combinations were reasonably

tailored to locate any responsive records regarding formal communications with the VA on the

topics identified in the OAG FOIA request. (Brinkmann Decl. ¶ 14)           As a result of these

keyword searches, OIP located a reference to one record, which was a correspondence control

sheet related to the 1998 OAG correspondence to the VA referenced in the OAG FOIA request.

(Brinkmann Decl. ¶¶ 5, 15)    The underlying document to which that control sheet pertained,

however, was no longer in the custody of DOJ and would have been transferred to the National

Archives and Records Administration (“NARA”), pursuant to NARA-approved records

disposition schedules. (Brinkmann Decl. ¶¶ 5, 15) No other responsive records to any part of




                                              13
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 26 of 43



the request were located as a result of the keyword search. See Kim v. DOI, 859 F. Supp. 2d 13,

21 (D.D.C. 2012) (an agency’s “duty of production under the FOIA is limited to the production

of responsive documents that were in its possession at the time the FOIA request was made”);

Landmark Legal Found. v. EPA, 272 F. Supp. 2d 59, 66 (D.D.C. 2003) (The “FOIA does not

impose a document retention requirement on agencies”).

        Following that search, OIP took the additional step of reaching out to FBI to determine

whether FBI, in its own search in connection with the FOIA request to the FBI, had located any

records that reflected OAG participation in communications with the VA. (Brinkmann Decl.

¶ 16)    The FBI confirmed to OIP that it had not located any records implicating OAG

involvement in such communications. (Brinkmann Decl. ¶ 16)

        OIP has thus conducted a reasonable search for responsive documents. See Larson v.

Dep’t of State, 565 F.3d 857, 869 (D.C. Cir. 2009) (observing that the adequacy of an agency’s

search “is measured by the reasonableness of the effort in light of the specific request”); Am.

Immigration Council v. U.S. Dep’t of Homeland Sec., No. 11-1971 (JEB), 2012 WL 5928643, at

*4 (D.D.C. Nov. 27, 2012) (finding that agency’s methodology was “sound” where agency

compared the FOIA request to its program offices’ functions in order to determine which

component offices to search). Accordingly, summary judgment should be granted as to the

adequacy of OIP’s search.

II.     VA And ATF Properly Withheld Information Under Exemption 5 To The Extent
        Deemed Responsive.

        A. Standard For Exemption 5

        Exemption 5 of FOIA protects “inter-agency or intra-agency memorandums or letters

which would not be available by law to a party other than an agency in litigation with the

agency.” 5 U.S.C. § 552(b)(5). This exemption shields documents of the type that would be



                                              14
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 27 of 43



privileged in the civil discovery context, including materials protected by the attorney-client

privilege and the executive deliberative process privilege. NLRB v. Sears, Roebuck & Co., 421

U.S. 132, 149 (1975); see Judicial Watch, Inc. v. Dep’t of Justice, 365 F.3d 1108, 1113 (D.C.

Cir. 2004); Rockwell Int’l Corp. v. DOJ, 235 F.3d 598, 601 (D.C. Cir. 2001).

              1.      The Deliberative Process Privilege

       The deliberative process privilege is designed to prevent injury to the quality of agency

decisions by (1) encouraging open, frank discussions on matters of policy between subordinates

and superiors; (2) protecting against premature disclosure of proposed policies before they are

adopted; and (3) protecting against public confusion that might result from the disclosure of

reasons and rationales that were not in fact ultimately the grounds for an agency’s decision. See

Sears, Roebuck, supra, 421 U.S. at 151-53; Coastal States Gas Corp. v. U.S. Dep’t of Energy,

617 F.2d 854, 866 (D.C. Cir. 1980); CREW v. U.S. Dep’t of Homeland Sec., 648 F. Supp. 2d

152, 156 (D.D.C. 2009).

       To invoke the deliberative process privilege, an agency must show that the exempt

document is both pre-decisional and deliberative. Access Reports v. U.S. Dep’t of Justice, 926

F.2d 1192, 1194 (D.C. Cir. 1991); Coastal States Gas, 617 F.2d at 868; Tax Analysts v. IRS, 117

F.3d 607, 616 (D.C. Cir. 1997). For a document to be pre-decisional, it must be antecedent to

the adoption of an agency policy. See Jordan v. U.S. Dep’t of Justice, 591 F.2d 753, 774 (D.C.

Cir. 1978) (en banc); see also In re Sealed Case, 121 F.3d 729, 737 (D.C.Cir.1997) (“The

deliberative process privilege does not shield documents that simply state or explain a decision

the government has already made[.]”). To show that a document is pre-decisional, however, the

agency need not identify a specific final agency decision; it is sufficient to establish “’what

deliberative process is involved, and the role played by the documents at issue in the course of




                                               15
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 28 of 43



that process.’” Heggestad v. U.S. Dep't of Justice, 182 F. Supp. 2d 1, 7 (D.D.C. 2000) (quoting

Coastal States Gas, 617 F.2d at 868); see Gold Anti-Trust Action Committee (“GATA”) v. Board

of Governors, 762 F. Supp. 2d 123, 135-36 (D.D.C. 2011) (“even if an internal discussion does

not lead to adoption of a specific government policy, its protection under Exemption 5 is not

foreclosed as long as the document was generated as part of a definable decision-making

process.”).

        Thus, a document is “‘predecisional’ if it precedes, in temporal sequence, the ‘decision’

to which it relates.’” Abtew v. DHS, 808 F.3d 895, 898 (D.C. Cir. 2015). Exemption 5, however,

is not dependent on whether a final decision ultimately resulted from the employee’s

deliberations. Were it otherwise, the purpose of the exemption would be defeated because “[a]t

the time of writing the author could not know whether the decisionmaking process would lead to

a clear decision, establishing the privilege, or fizzle, defeating it.” Access Reports, 926 F.2d at

1196.     The focus of Exemption 5 instead is whether the document was part of the

decisionmaking process. Id. see also Nat’l Archive v. CIA, 752 F.3d 460, 463 (D.C. Cir. 2014)

(“The term ‘deliberative’ in this context means, in essence, that the communication is intended to

facilitate or assist development of the agency's final position on the relevant issue.”); Huntington

v. Dep’t of Commerce, 234 F. Supp. 3d 94, 110 (D.D.C. 2017) (“The challenged documents

precede the final patentability decision and are part of the process by which that decision is

made; they therefore are predecisional and deliberative.”)

        A document is “deliberative” if it “‘reflects the give-and-take of the consultative

process.’” McKinley v. FDIC, 744 F. Supp. 2d 128, 138 (D.D.C. 2010). Thus, “‘pre-decisional

materials are not exempt merely because they are pre-decisional; they also must be part of the

agency give-and-take of the deliberative process by which the decision itself is made.’” Jowett,




                                                16
           Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 29 of 43



Inc. v. U.S. Dep’t of the Navy, 729 F. Supp. 871, 875 (D.D.C. 1989) (quoting Vaughn v. Rosen,

523 F.2d 1136, 1144 (D.C Cir. 1975)).            The privilege protects factual material if it is

“inextricably intertwined” with deliberative material, FPL Group v. IRS, 698 F. Supp. 2d 66, 81

(D.D.C. 2010), or if disclosure “would ‘expose an agency’s decision-making process in such a

way as to discourage candid discussion within the agency and thereby undermine the agency’s

ability to perform its functions.’” Quarles v. Dep’t of Navy, 893 F.2d 390, 392 (D.C. Cir. 1990))

(quoting Dudman Commc’ns Corp. v. Dep’t of Air Force, 815 F.2d 1565, 1568 (D.C. Cir. 1987).

“The ‘key question’ in identifying ‘deliberative’ material is whether disclosure of the

information would ‘discourage candid discussion within the agency.’” Access Reports, 926 F.2d

at 1195.

                 2.      Attorney Client Privilege

           “Like the deliberative process privilege, the attorney-client privilege helps improve the

quality of agency decision making by safeguarding the free flow of information that is a

necessary predicate for sound advice.” Murphy v. Tenn. Valley Auth., 571 F. Supp. 502, 506

(D.D.C. 1983). The privilege applies “‘primarily to facts divulged by client to attorney, but …

also includes opinions from attorney to client based on those facts,’” id. (quoting Brinton v.

Dep’t of State, 636 F.2d 600, 605-06 (D.C. Cir. 1980)), “as well as communications between

attorneys that reflect client-supplied information.” Elec. Privacy Info. Ctr. v. Dep’t of Homeland

Sec., 384 F. Supp. 2d 100, 114 (D.D.C. 2005).

       The attorney-client privilege is “not limited to communications made in the context of

litigation or even a specific dispute, but extends to all situations in which an attorney’s counsel is

sought on a legal matter.” Coastal States, 617 F.2d at 862. The agency has an affirmative

obligation to show that the communication was, and continues to be, confidential, id. at 863;




                                                  17
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 30 of 43



however, limited circulation within an agency to employees involved in a matter for which

advice is sought does not breach confidentiality. Murphy, 571 F. Supp. at 506. “The privilege

applies to confidential communications made to an attorney by both high-level agency personnel

and lower-echelon employees.” Elec. Privacy, 384 F. Supp. 2d at 114. In addition, the privilege

may be asserted over documents reflecting communications between non-lawyers that reflect

privileged information. See, e.g., Evans v. Atwood, 177 F.R.D. 1, 6 (D.D.C. 1997) (privilege

may be asserted over documents reflecting communications between non-lawyers when the

documents reflect an “agency official’s communicating with her colleague what she intends to

tell an agency lawyer, or what the lawyer has told her, when both officials and the lawyer are

working for a common employer”).

        B.        VA Properly Invoked Exemption 5

        VA has claimed exemption 5 over the documents reflected on the detailed Vaughn Index

that accompanies the Watkins declaration submitted in support of this motion to the extent it

pertains to the VA. As that Vaughn Index reflects, the withheld documents are pre-decisional

and deliberative and, in many instances, reflect attorney-client communications or the discussion

of legal advice or analysis. As a threshold matter, these documents are not even responsive to

the FOIA requests. The VA inadvertently identified these documents as responsive to the first

request to the VA (i.e., the October 14, 2015 request), but on further review, has determined that

to be in error.

        The first request to the VA sought “all records (including all amendments, supplements,

exhibits, and addenda thereto) which set out or reflect the VA's approved agency decision-

making procedures concerning whether the name of a veteran is to be reported, identified, or

otherwise referred for inclusion in the Mental Defective File of the National Instant Criminal




                                               18
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 31 of 43



Background Check System ("NICS") database (also known as the NICS Index Mental Defective

Commitment File), in effect at any time during 2013 to the present.” The remainder of the first

request sought “all records, from 2010 to the present, indicating the total number of names of

veterans reported, identified, or otherwise referred by the VA each year (or month or quarter) for

inclusion in the Mental Defective File of the National Instant Criminal Background Check

System ("NICS") database (also known as the NICS Index Mental Defective Commitment File)

(e.g., requester seeks summary records indicating the total number of veterans reported annually

for inclusion in the Mental Defective File of NICS).”

       Thus, the first portion of the request sought records from 2013 to the date of the request,

and was limited to records that “set out or reflect” the VA’s “approved agency decision-making

procedures.”    That part of the request did not seek internal or inter-agency communications

regarding the development of agency decision-making procedures. Indeed, the date-range of the

request post-dates the MOU of February 2012 between the VA and the FBI.

       Nevertheless, the VA inadvertently identified in its interim release letters as “responsive”

to this request documents that pre-dated 2013 as well as documents reflecting agency

deliberations concerning the implementation of aspects of the Brady Act that preceded

“approved agency decision-making procedures,” including deliberations preceding the February

2012 MOU. Thus, by virtue of the date-range, draft and/or pre-decisional nature of the records

as described in the Vaughn Index, most (if not all) of the documents challenged by Plaintiff are

not responsive to the request. 5




5
        Moreover, two items on the Vaughn – item 59 of Interim Decision 5 and item 23 of
Interim Decision 6 – do not even pertain to the subject matter of the request and are non-
responsive for that additional reason. See Vaughn Index accompanying Knight Declaration
(entry 52 (item 59 of Interim Decision 5) and entry 65 (item 23 of Interim Decision 6)).


                                               19
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 32 of 43



       Thus, as a threshold matter, Plaintiff has no right, based on the FOIA request at issue, to

seek in this litigation the compelled disclosure of withheld documents that fall outside the scope

of that request. This is not a situation where the agency released the non-responsive record and

is litigating over the appropriateness of a redaction on an already-released document. See, e.g.,

Wallick v. Agric. Mktg. Serv., 281 F. Supp. 3d 56, 77 (D.D.C. 2017) (“once an agency has

deemed a document to be responsive and has produced it to the requester, regardless of whether

it actually is or not, the agency may not redact information without sufficiently justifying such

redaction pursuant to one of FOIA's statutory exemptions”). Here, the documents have not been

released and thus, at the summary judgment stage, the VA should be entitled to litigate all

grounds for the withholding of the challenged documents, including the issue of actual

responsiveness.

       However, to the extent the Court considers the documents responsive by virtue of the

documents being identified by the VA in its interim release letters, they have been properly

withheld in full under Exemption 5 because they fall into one or both of the following two

categories encompassed within Exemption 5: they are pre-decisional and deliberative and/or

protected by the attorney-client privilege.

       As described in the accompanying Knight declaration, the challenged documents were

obtained through a search of documents within the VA Office of General Counsel. Thus, the

documents involve communications with attorneys and, as described in the Vaughn Index, many

reflect the provision of legal advice or a legal assessment regarding a particular issue.   Such

documents are both subject to protection under the deliberative process privilege and the




                                               20
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 33 of 43



attorney-client privilege. 6   To the extent the documents do not reflect legal advice, they are

nevertheless subject to Exemption 5 of FOIA because they are pre-decisional and deliberative.

As described on the Vaughn Index, the challenged documents consist of such things as draft

letters, draft memoranda, meeting agendas, notes of internal or inter-agency meetings regarding

the development of policy, and briefing papers. See, e.g., Judicial Watch, Inc. v DOE, 310 F.

Supp. 2d 271, 317 (D.D.C. 2004) (protecting briefing materials prepared for Secretary of the

Interior). Accordingly, the VA has properly withheld the challenged documents – in the event

the Court were to deem them responsive – under Exemption 5.

        C.      ATF Properly Invoked Exemption 5

        Plaintiff challenges ATF’s withholding in full of one document described in the

accompanying Siple declaration as an “[i]nternal briefing paper providing talking points and

legal guidance from the Office of the Chief Counsel to ATF’s executive staff regarding the

applicability of Federal firearms disabilities to VA adjudications.” (Siple Decl. ¶¶ 19, 30) The

internal briefing paper provided talking points/legal guidance about the Federal firearms

disability, 18 U.S.C. § 922(g)(4), and its effect on veterans ability to purchase a firearm.   An

attorney in the Office of the Chief Counsel prepared the internal briefing paper/legal guidance

for use in advising ATF executive staff on two issues of concern to Congress: NICS and the

ability of veterans to purchase a firearm if prohibited by 18 U.S.C. §922(g)(4). (Siple Decl. ¶

28) Accordingly, the document was properly withheld under Exemption 5. See, e.g. ACLU. v


6
       As explained in the Knight declaration, no meaningful, non-exempt information could be
segregated and released from the withheld documents. (Knight Decl. ¶ 18) The VA, moreover,
does not understand Plaintiff to be seeking the names and contact information of the individuals
on these particular documents. (Id.) Nevertheless, to the extent such information is sought and
alleged to be reasonably and meaningfully segregable, it would be properly withheld under
Exemption 6 of FOIA because the individuals have a privacy right in that information and the
information would not shed light on VA's operations. (Id.) Thus, the VA properly withheld the
documents in full.


                                                21
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 34 of 43



DHS, 738 F. Supp. 2d 93, 112 (D.D.C. 2010) (concluding that talking points are also

predecisional because “the document itself suggests that a public statement was anticipated at

the time of its creation, and given that no official statement has yet been made, the talking points

remain ripe recommendations that are ready for adoption or rejection by the Department”);

Judicial Watch, 310 F. Supp. 2d at 317.

       In addition, ATF reviewed the briefing paper at issue and determined that there was no

non-exempt portion that could be meaningfully segregated. (Siple Decl. ¶ 30) As the District

Court recognized, “agencies are entitled to a presumption that they complied with the obligation

to disclose reasonably segregable material.” Sussman v. U.S. Marshals Serv., 494 F.3d 1106,

1117 (D.C. Cir. 2007).      Accordingly, ATF properly withheld the entire document under

Exemption 5.

III.   FBI Properly Applied Exemption 6, 7(C) and 7(E) to the Recently Released
       Document and 7(E) To The Previously Identified 59 Pages To The Extent Deemed
       Responsive.

       A.      Exemption 7 Threshold Requirement

       Under Exemption 7, agencies can withhold “records or information compiled for law

enforcement purposes, but only to the extent that the production of such law enforcement records

or information” would create certain statutorily enumerated harms. 5 U.S.C. § 552(b)(7). As the

Supreme Court has explained, “law enforcement includes not just the investigation and

prosecution of offenses that have already been committed, but also proactive steps designed to

prevent criminal activity and to maintain security.” Milner v. Dep’t of Navy, 562 U.S. 562

(2011) (Alito, J., concurring); see also PEER v. U.S. Section, Int’l Boundary & Water Comm’n,

U.S.-Mexico, 740 F.3d 195, 203 (D.C. Cir. 2014). The “law” to be enforced within the meaning

of the term “law enforcement purposes” includes both civil and criminal statutes as well as those




                                                22
         Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 35 of 43



statutes authorizing regulatory proceedings. PEER, 740 F.3d at 203.       The documents at issue

concern the NICS, which the FBI operates to ensure those lawfully prohibited from purchasing

firearms do not do so. (Hardy Decl. ¶¶ 41, 44) Accordingly, the threshold requirement for

withholding records under FOIA Exemption 7 is met here. (Id.)

        B.        Exemption 6 and 7(C)

        Exemption (b)(6) and Exemption 7(C) both protect information that, if disclosed, would

invade the privacy of third parties. Exemption 7(C), however, provides a lesser standard in that

it requires simply a showing of an “unwarranted” invasion of personal privacy, as opposed to

Exemption 6’s required showing of a “clearly unwarranted” invasion of personal privacy. Braga

v. FBI, 910 F. Supp. 2d 258, 267 (D.D.C. 2012). Accordingly, although case law interpreting

Exemption (b)(6) remains relevant, the Court need only focus on the Exemption 7(C) standard

because Exemption 7(C)’s requirement that records be compiled for law enforcement purposes is

satisfied here.

        Exemption 7(C) allows an agency to withhold “investigatory records compiled for law

enforcement purposes, or information which if written would be contained in such records, but

only to the extent that production of such records or information would . . . constitute an

unwarranted invasion of personal privacy.” Nation Magazine v. United States Customs Service,

71 F.3d 885, 893 (D.C. Cir. 1995) (quoting 5 U.S.C. ' 552(b)(7)(C)). The courts have construed

this provision as permitting exemption if the privacy interest at stake outweighs the public=s

interest in disclosure. 7 Id. In order to trigger the balancing of public interests against private



7
       Exemption 6 of the FOIA protects “personnel and medical files and similar files the
disclosure of which would constitute a clearly unwarranted invasion of personal privacy.” 5
U.S.C. ' 552(b)(6). “The Supreme Court has interpreted the phrase >similar files= to include all
information that applies to a particular individual.” Lepelletier v. FDIC, 164 F.3d 37, 46 (D.C.
Cir. 1999) (quoting Dept. of State v. Washington Post Co., 456 U.S. 595, 602 (1982)). The Court


                                                23
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 36 of 43



interests, a FOIA requester must (1) “show that the public interest sought to be advanced is a

significant one, an interest more specific than having the information for its own sake,” and (2)

“show the information is likely to advance that interest.” Boyd v. Criminal Division of U.S.

Dept. of Justice, 475 F.3d 381, 366 (D.C. Cir. 2007) (citing Nat'l Archives & Records Admin. v.

Favish, 541 U.S. 157, 172 (2004)).

       To determine whether disclosure “could reasonably be expected to constitute an

unwarranted invasion of personal privacy” for purposes of Exemption 7(C), the Court “must

‘balance the privacy interests that would be compromised by disclosure against the public

interest in release of the requested information.’” Roth v. DOJ, 642 F.3d 1161, 1174 (D.C. Cir.

2011). It is well recognized that “‘the mention of an individual’s name in a law enforcement file

will engender comment and speculation and carries a stigmatizing connotation.’” Id. Thus, not

only the targets of law-enforcement investigations, but also witnesses, informants and

investigating agents have a ‘substantial interest’ in ensuring that their relationship to the

investigations ‘remain secret.’” Id.

       In its consultation with OIP concerning the “Guidance to Agencies Regarding

Submission of Relevant Federal Records to the NICS” (herein “DOJ’s NICS Guide”), FBI

proposed the withholding under Exemption 6 and 7(C) of the name and email address of an FBI

support employee, which was redacted in the document as released by OIP. (Hardy Decl. ¶¶ 46-

47; Brinkmann Decl. ¶ 7) This support employee was assigned to handle tasks related to

submission of data to NICS. (Hardy Decl. ¶ 47) He or she was, and possibly is, in a position of

access to information regarding official law enforcement investigations, and therefore could


has also emphasized that “both the common law and the literal understanding of privacy
encompass the individual's control of information concerning his or her person.” U.S. Dept. of
Justice v. Reporters Committee for Freedom of the Press, 489 U.S. 749, 763 (1989).



                                               24
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 37 of 43



become a target of harassing inquiries for unauthorized access to investigations and/or FBI

investigative data if his/her identity was released. Thus, this individual maintains substantial

privacy interest in not having his/her identity disclosed in this context, whether or not he/she is

currently employed by the FBI. (Hardy Decl. ¶ 47) In contrast, the FBI concluded no public

interest would be served by disclosing the identity of this FBI support employee to the general

public because his/her identity would not, itself, significantly increase the public's understanding

of the FBI's operations and activities. Accordingly, after balancing this employee's substantial

privacy interest against the non-existent public interest, the FBI properly protected the name and

identifying information of this support employee pursuant to Exemptions (b)(6) and (b)(7)(C).

(Hardy Decl. ¶ 47)

       C.      Exemption 7(E) – Investigative Techniques and Procedures

       FOIA Exemption 7(E) authorizes agencies to withhold “records or information compiled

for law enforcement purposes [that] would disclose techniques and procedures for law

enforcement investigations or prosecutions, or would disclose guidelines for law enforcement

investigations or prosecutions if such disclosure could reasonably be expected to risk

circumvention of the law.” 5 U.S.C. § 552(b)(7)(E).

        “[T]he exemption looks not just for circumvention of the law, but for a risk of

circumvention; not just for an actual or certain risk of circumvention, but for an expected risk;

not just for an undeniably or universally expected risk, but for a reasonably expected risk; and

not just for certitude of a reasonably expected risk, but for the chance of a reasonably expected

risk.” Mayer Brown LLP v. IRS, 562 F.3d 1190, 1193 (D.C. Cir. 2009). The D.C. Circuit has

also stated that “under [its] precedents Exemption 7(E) sets a relatively low bar for the agency to

justify withholding: ‘Rather than requiring a highly specific burden of showing how the law will




                                                25
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 38 of 43



be circumvented, exemption 7(E) only requires that the [agency] demonstrate logically how the

release of the requested information might create a risk of circumvention of the law.’” Blackwell

v. FBI, 646 F.3d 37, 42 (D.C. Cir. 2011) (quoting Mayer Brown LLP, 562 F.3d at 1194).

       “An agency may seek to block the disclosure of internal agency materials relating to

guidelines, techniques, sources, and procedures for law enforcement investigations and

prosecutions, even when the materials have not been compiled in the course of a specific

investigation.” Tax Analysts v. IRS, 294 F.3d 71, 79 (D.C. Cir. 2002). Even if withheld

documents “are not ‘how-to’ manuals for law-breakers, the exemption is broader than that.”

Mayer Brown LLP, 562 F.3d at 1192–93.

       The FBI applied Exemption 7(E) on pages 17 and 18 of DOJ’s NICS Guide to protect

sensitive internal law enforcement email addresses utilized by the FBI to pursue its law

enforcement mission. (Hardy Decl. ¶ 51) The email addresses that were withheld are not for a

particular FBI employee but instead are for a drop box that the FBI utilizes to receive

information from DOJ component agencies for inclusion in NICS. (Id.) As explained in the

accompanying Hardy Declaration, the release of the email drop box information could be

exploited by bad actors to interfere with the FBI’s law enforcement function and the operation of

NICS. (Id.) Accordingly, the FBI properly withheld this information under Exemption 7(E).

       In addition, the FBI invoked Exemption 7(E) in connection with 59 pages of documents

that initially identified as responsive to the request. Upon further review, however, the FBI

determined that the 59 pages were not responsive because it relates to various internal policies

and procedures pertaining generally to the FBI’s use of the NICS for its own purposes. (Hardy

Decl. ¶ 41)   Specifically, the material is intended for use by personnel using the NICS and

includes detailed descriptions of the NICS such as standard operating procedures for the system




                                               26
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 39 of 43



and descriptions of the system’s capabilities. (Id.)   The 59 pages discuss processes generally

and do not address specifically any process for inclusion into the NICS of information provided

by the VA to the FBI under the February 2012 MOU. (Id.) Accordingly, these pages have been

properly withheld as non-responsive to the request.

        To the extent the Court deems these pages responsive to the request because they were

initially (and erroneously) identified as such by the FBI, the FBI has properly withheld these

pages under Exemption 7(E). Disclosure of the information contained on these pages would

allow individuals to know the capabilities of the NICS as well as the standard operating

procedures personnel use to conduct NICS operations. (Hardy Decl. ¶ 42) This knowledge

could allow individuals to circumvent the NICS and therefore reduce the system’s effectiveness

in checking available records on persons who may be disqualified from purchasing firearms.

(Id.)   Accordingly, to the extent the Court deems these records responsive, they have been

properly withheld under Exemption 7(E).

IV.     Defendants Complied with FOIA’s Segregability Requirement

        Under the FOIA, if a record contains information exempt from disclosure, any

“reasonably segregable,” non-exempt information subject to FOIA must be disclosed after

redaction of the exempt information. 5 U.S.C. § 552(b). Non-exempt portions of records need

not be disclosed if they are “inextricably intertwined with exempt portions.” Mead Data Cent.,

Inc. v. Dep’t of the Air Force, 566 F.2d 242, 260 (D.C. Cir. 1977). To establish that all

reasonably segregable, non-exempt information has been disclosed, an agency need only show

“with ‘reasonable specificity’” that the information it has withheld cannot be further segregated.

Armstrong v. Exec. Office of the President, 97 F.3d 575, 578-79 (D.C. Cir. 1996); Canning v.

Dep’t of Justice, 567 F. Supp. 2d 104, 110 (D.D.C. 2008).           “Agencies are entitled to a




                                               27
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 40 of 43



presumption that they complied with the obligation to disclose reasonably segregable material,”

which must be overcome by some “quantum of evidence” by the requester. Sussman v. U.S.

Marshals Serv., 494 F.3d 1106, 1117 (D.C. Cir. 2007).           Defendants have satisfied there

obligation to disclose reasonably segregable information on the documents challenged by

Plaintiff. (Hardy Decl. ¶ 53; Knight Decl. ¶ 18; Siple Decl. ¶ 30)

V.     Plaintiff’s APA Claims Are Not Actionable And Should Be Dismissed.

       For each request at issue, the Complaint asserts an alternative claim under the APA. To

the extent Plaintiff is still pursuing such claims, they should be dismissed because a Plaintiff

cannot re-characterize its FOIA claims as one for relief under the APA.

       The APA provides for judicial review of agency action when it is made reviewable by

statute or when there is “no other adequate remedy in a court.” 5 U.S.C. § 704; Garcia v.

Vilsack, 563 F.3d 519, 522 (D.C. Cir. 2009). Generally, if Congress has provided a separate

cause of action or an independent review procedure, then APA review is precluded. Feinman v.

F.B.I., 713 F.Supp.2d 70, 76 (D.D.C. 2010) (citing El Rio Santa Cruz Neighborhood Health

Center, Inc. v. U.S. Dep’t of Health & Human Servs., 396 F.3d 1265, 1270 (D.C. Cir. 2005)).

The alternative relief provided by the cause of action or procedure does not need to be identical

to preclude APA review, but it must be adequate and of the “same genre.” Feinman, 713

F.Supp.2d at 76 (quoting El Rio, 396 F.3d at 1272).

       When an APA claim “[seeks] remedies made available by FOIA,” the APA remedies are

of the “same genre” as those available under FOIA, and thus the claim is outside of the judicial

review provided for under the APA. Feinman, 713 F.Supp. 2d at 76; see also Kenney v. U.S.

Dep’t of Justice, 603 F.Supp.2d 184, 190 (D.D.C. 2009) (finding that FOIA precludes APA

claims that an agency did not respond to FOIA request in an adequate amount of time). “The

FOIA imposes no limits on court’s equitable powers in enforcing its terms.” Payne Enterprises,


                                                28
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 41 of 43



Inc. v. U.S., 837 F.2d 486, 494 (D.C. Cir. 1988). Therefore, when a plaintiff seeks equitable

relief under the APA because of a denied FOIA request, “the statutory and equitable remedies

available . . . under FOIA would provide the same relief” as those under the APA. Feinman, 713

F.Supp.2d at 77.

       Here, Plaintiff seeks equitable remedies under both the FOIA and APA that are

indistinguishable, and thus the APA claims should be dismissed either for lack of jurisdiction or

failure to state a claim.   While the distinction between grounds for dismissal for lack of

jurisdiction or failure to state a claim has not always been clear, Sierra Club v. Jackson, 648 F.3d

848, 853 (D.C. Cir. 2011) (citing Oryszak v. Sullivan, 576 F.3d 522, 527 (D.C. Cir. 2009)),

district courts in the D.C. Circuit have routinely ruled that they lack subject matter jurisdiction

when an APA claim is precluded by an adequate FOIA remedy. See e.g., Feinman v. F.B.I., 713

F. Supp. 2d 70, 76 (D.D.C. 2010) (citing numerous cases in which district courts decided the

matter on the basis of subject matter jurisdiction); Kenney, 603 F. Supp. 2d at 190.

       At no point does the Complaint cite any independent grounds for the purported claims

under the APA. Since the Court is not limited in its ability to impose equitable remedies under

FOIA, Payne Enterprises, 837 F.2d at 494, and the Plaintiff seeks the same remedies for his

APA claim, the APA claim should be dismissed for lack of subject matter jurisdiction or failure

to state a claim. Feinman, F. Supp. 2d at 76; Kenney, 603 F. Supp. 2d at 190.

       In addition, to the extent Plaintiff bases its claim on section 706(1) of the APA – agency

action that is unlawfully withheld – that claim is moot because the agency has now processed

and released all segregable, non-exempt records subject to FOIA. APA review of agency

inaction in the administrative process is unavailable, moreover, because, in the face of agency

inaction, a FOIA plaintiff retains the right to seek de novo review in federal court based on a




                                                29
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 42 of 43



constructive exhaustion theory. As in other contexts involving similar administrative exhaustion

schemes, the private right of action afforded under FOIA precludes an APA claim for alleged

improper handling by the agency of a FOIA request. See Smith v. Casellas, 119 F.3d 33, 34

(D.C. Cir. 1997) (“Congress intended the private right of action provided for in section 706(f)(1)

of the Act (42 U.S.C. § 2000e-5(f)(1))--under which an aggrieved employee may bring a Title

VII action directly against his or her employer--to serve as the remedy for any improper handling

of a discrimination charge by the EEOC.”); see also Wright v. Dominquez, 2004 U.S. App.

LEXIS 15239, at *2 (D.C. Cir. July 21, 2004) (“Federal employees such as appellant are not

bound by the outcome of the EEOC’s administrative process but are entitled to de novo review in

district court regardless of that outcome” and “[t]his de novo review provides an adequate

remedy . . . for complaints about the EEOC's administrative process, precluding an APA

challenge to the EEOC's procedures.”); Ward v. EEOC, 719 F.2d 311, 313-14 (9th Cir. 1983)

(“The EEOC’s negligence or inaction in the internal processing of a complaint has no

determinate consequences because such actions are merely preparatory to a lawsuit” and thus

“the statutory requirement that there be ‘no other adequate remedy in a court’ is not met.”).

       The unavailability of APA review in such contexts is well settled. In Council of and for

the Blind v. Regan, 709 F.2d 1521 (D.C. Cir. 1983), plaintiffs alleged that the agency violated

the APA by failing to respond to their administrative complaints about alleged discriminatory

conduct by grant recipients’ in the use of agency funds     Id. at 1524. The Court dismissed the

APA claim because the underlying substantive statute provided an adequate remedy, namely,

individual lawsuits against the grant recipients on the merits of the discrimination claims. Id. at

1531-33. In Garcia v. Vilsack, 563 F.3d 519 (D.C. Cir. 2009), the Court held that Council

applied equally when the underlying claim of discrimination raised in the pending (and not-




                                                30
        Case 1:17-cv-01974-ABJ Document 20 Filed 12/10/18 Page 43 of 43



acted-upon) administrative complaint was directed against the agency itself. Id. at 525. Plaintiff

thus has no APA claim for any of the Defendants alleged failure to meet certain deadlines during

the administrative process.

                                        CONCLUSION

       For the reasons set forth above, Defendants respectfully request that this Court grant

summary judgment in favor of Defendants as to all remaining claims in this case.

                                               Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar #472845
                                               United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar #924092
                                               Chief, Civil Division

                                               By: /s/ Jeremy S. Simon
                                               JEREMY S. SIMON, D.C. Bar # 447956
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Tel: (202) 252-2528
                                               Jeremy.Simon@usdoj.gov

                                               Counsel for Defendant




                                               31
